DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3.2.2021 has been entered.
 
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pal et al. (US 20080119031 A1) .
Regarding claims 1 and 3, Pal discloses (claim 1) a semiconductor device (Fig. 6), comprising: a substrate (42); a first active region (of 68) on the substrate; a first gate structure on the first active region, where the first gate structure comprises a first gate dielectric layer (54) positioned on the first active region, a first gate (62) positioned on the first gate dielectric layer, and a first buffer layer (60) positioned on the first gate; a first source (one of 72 or 74) and a first drain (other of 72 or 74) positioned in the first active region, where the first source and the first drain are respectively on two sides of the first gate structure, the first gate structure is not positioned directly above any portion of the first source nor the first drain (Figs. 4 and 6), and a top(most) surface of the first source is level with and directly next to a bottom(most) surface of the first gate dielectric layer without an intervening structure between the top surface of the first source and the bottom surface of the first gate dielectric layer (Fig. 6), where a top(most) surface of the first drain is level with and directly next to the bottom(most) surface of the first gate dielectric layer without an intervening structure between the top surface of the first drain and the bottom surface of the first gate dielectric layer (Fig. 6); and (first) spacers (64 only) respectively positioned on side surfaces on two sides of the first gate without contacting side surfaces of the first buffer layer (60, Figs. 4 and 6), positioned directly above the first gate dielectric layer (54), and abutting against a top(most) surface of the first gate dielectric layer without covering (by 64) end top surfaces of the first gate dielectric layer at both ends of the first gate dielectric layer (Fig. 6); wherein a size (one of many) of the first drain (as that of 88+82) is larger than a (one of many) size of the first source (as that of 88 or 82 alone), the size of the first drain comprises a horizontal size of a portion of the first drain exposed on a top surface of the first active region along a channel direction and the size of the first source comprises a horizontal size of a portion of the first source exposed on the top surface of the first active region along the channel direction (Fig. 6. While Fig. 6 appears to show a difference in total size between 72 and 74, said difference is not referenced in the disclosure and the examiner does not rely on it), and, (claim 3) wherein, a conduction type of the first .


    PNG
    media_image1.png
    382
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    455
    760
    media_image2.png
    Greyscale

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of Weijtmans et al. (of record, US 20080199999 A1).
Regarding claims 9-10, Pal fails to disclose (claim 9) further comprising: a second active region that is positioned on the substrate and that is spaced from the first active region; a second gate structure positioned on the second active region; and a second source and a second drain that are positioned in the second active region and are respectively positioned on two sides of the second gate structure; wherein a size of the second drain is equal to a size of the second source, and, (claim 10) wherein the second gate structure comprises: a second gate dielectric layer positioned on the second active region, and a second gate positioned on the second gate dielectric layer.
Weijtmans discloses (claim 9) further comprising: a second active region (110 or 120) that is positioned on the substrate (40) and that is spaced from the first active region (the other of 110 or 120); a second gate structure (90/100) positioned on the second active region (Fig. 1); and a second source (150) and a second drain (150) that are positioned in the second active region and are respectively positioned on two sides of the second gate structure (Fig. 1); wherein a size (partial at least, horizontal or vertical) of the second drain is equal to a size of the second source (Fig. 1), and, (claim 10) wherein the second gate structure comprises: a second gate dielectric layer (90) positioned on the second active region, and a second gate (100) positioned on the second gate dielectric layer (Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Weijtmans in the device of Pal and arrive at the claimed invention so as to form NMOS and PMOS transistors on a common substrate in a CMOS configuration and therefore enable formation of logic circuitry in said common substrate.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (of record, US 20080233691 A1) in view of Pal, or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng in view of Pal and Johnson et al. (of record, US 20110049582 A1).
Regarding claims 1 and 3, Cheng discloses (claim 1) a semiconductor device, comprising: a substrate (100, bulk silicon or SOI wafer, [0020]); a first active region (top of 100) on the substrate; a first gate structure on the first active region, where the first gate structure comprises a first gate dielectric layer (115) positioned on the first active region, a first gate (120) positioned on the first gate dielectric layer, and a first buffer layer (125) positioned on the first gate (Fig. 3E); a first source (195B) and a first drain (195A) positioned in the first active region, where the first source and the first drain are respectively on two sides of the first gate structure (Fig. 3E), the first gate structure (as 115/120/135A/135B) is not positioned directly above any portion of the first source (195B) nor the first drain (195A, Fig. 3E), and a top(most) surface of the first source (195B) is level with (MPEP 2125, Fig. 3E, thefreedictionary.com/level; on a horizontal plane) and directly next to a bottom(most) surface (at 135B) of the first gate structure (115/120/135A/135B, Fig. 3E) without an intervening structure between the top surface of the first source and the bottom surface of the first gate structure (Fig. 3E), where a top(most) surface of the first drain (195A) is level with (MPEP 2125, Fig. 3E, thefreedictionary.com/level; on a horizontal plane) and directly next to the bottom(most) surface (at 135A) of the first gate structure (115/120/135A/135B, Fig. 3E) without an intervening structure between the top surface of the first drain and the bottom surface of the first gate structure (Fig. 3E); and spacers (135A/135B which are part of the gate structure) respectively positioned on side surfaces on two sides of the first gate (Fig. 3E); wherein a size of the first drain (195A) is larger (inherent per L1 and L2 in Fig. 3E and MPEP 2125; see also [0001]) than a size of the first source (195B), the size of the first drain comprises a horizontal size of a portion of the first drain exposed on a top surface of the first active region along a channel direction and the size of the first source comprises a horizontal size of a portion of the first source exposed on the claim 3) wherein, a conduction type of the first active region is N type, and a material of the first source and a material of the first drain comprises silicon germanium; or a conduction type of the first active region is P type, and a material of the first source and a material of the first drain comprises silicon carbide ([0030]).

    PNG
    media_image3.png
    275
    555
    media_image3.png
    Greyscale

Cheng fails to disclose (i) spacers respectively positioned on side surfaces on two sides of the first gate without contacting side surfaces of the first buffer layer, positioned directly above the first gate dielectric layer, and abutting against a top surface of the first gate dielectric layer without covering end top surfaces of the first gate dielectric layer at both ends of the first gate dielectric layer, and, (ii) a top surface of the first source is level with and directly next to a bottom surface of “the first gate dielectric layer” without an intervening structure between the top surface of the first source and the bottom surface of “the first gate dielectric layer”, where a top surface of the first drain is level with and directly next to the bottom surface of “the first gate dielectric layer” without an intervening structure between the top surface of the first drain and the bottom surface of “the first gate dielectric layer”.
Pal discloses (i) (first) spacers (64 only) respectively positioned on side surfaces on two sides of the first gate (62) without contacting side surfaces of the first buffer layer (60, Figs. 4 and 6), positioned directly above the first gate dielectric layer (54), and abutting against a top(most) surface of the first gate dielectric layer without covering (by 64) end top surfaces of the first gate dielectric layer at both ends of the first gate dielectric layer (Fig. 6), and, (ii) a top(most) surface of the first source (72 or 74) is level with and directly next to a bottom(most) surface of the first gate dielectric layer (54) without an 

    PNG
    media_image4.png
    382
    662
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    455
    760
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to include the arrangement of Pal in the device of Cheng and arrive at the claimed invention so as to provide self-aligned diffusion regions 
Additionally, in the event that Cheng does not inherently disclose (claim 1) wherein a size of the first drain is larger than a size of the first source as addressed above, Johnson discloses wherein a size of the first drain is larger than a size of the first source (Fig. 7, [0010] – “The method epitaxially grows source and drain regions within the asymmetric trenches.  The epitaxially growing of the source and drain regions forms the source and drain regions to have different sizes.  One source/drain region is positioned closer to the midpoint of the gate conductor than is the other source/drain region”).
It would have been obvious to one of ordinary skill in the art to include the asymmetry of Johnson in the device of Cheng/Pal and arrive at the claimed invention so as to “minimize series resistance in the source region (i.e., in order to ensure that series resistance is less than a predetermined resistance value) and to simultaneously minimize gate to drain capacitance (i.e., in order to simultaneously ensure that gate to drain capacitance is less than a predetermined capacitance value)” (Johnson, [0004]). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Pal, or, Cheng in view of Pal and Johnson as applied to claim 1 above, and further in view of Weijtmans et al. (of record, US 20080199999 A1).
Regarding claims 9-10, Cheng/Pal or Cheng/Pal/Johnson fails to disclose (claim 9) further comprising: a second active region that is positioned on the substrate and that is spaced from the first active region; a second gate structure positioned on the second active region; and a second source and a second drain that are positioned in the second active region and are respectively positioned on two sides of the second gate structure; wherein a size of the second drain is equal to a size of the second source, and, (claim 10) wherein the second gate structure comprises: a second gate dielectric layer 
Weijtmans discloses (claim 9) further comprising: a second active region (110 or 120) that is positioned on the substrate (40) and that is spaced from the first active region (the other of 110 or 120); a second gate structure (90/100) positioned on the second active region (Fig. 1); and a second source (150) and a second drain (150) that are positioned in the second active region and are respectively positioned on two sides of the second gate structure (Fig. 1); wherein a size (partial at least, horizontal or vertical) of the second drain is equal to a size of the second source (Fig. 1), and, (claim 10) wherein the second gate structure comprises: a second gate dielectric layer (90) positioned on the second active region, and a second gate (100) positioned on the second gate dielectric layer (Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Weijtmans in the device of Cheng/Pal or Cheng/Pal/Johnson and arrive at the claimed invention so as to form NMOS and PMOS transistors on a common substrate in a CMOS configuration and therefore enable formation of logic circuitry in said common substrate.


Response to Arguments
Applicant's arguments filed 3.2.2021 have been fully considered but they are not persuasive.
The applicant alleges:

    PNG
    media_image5.png
    446
    664
    media_image5.png
    Greyscale

The examiner agrees and notes that Pal et al. (US 20080119031 A1) discloses (first) spacers (64 only) respectively positioned on side surfaces on two sides of the first gate (62) without contacting side surfaces of the first buffer layer (60, Figs. 4 and 6), positioned directly above the first gate dielectric layer (54), and abutting against a top(most) surface of the first gate dielectric layer without covering (by 64) end top surfaces of the first gate dielectric layer at both ends of the first gate dielectric layer (Fig. 6).
The applicant alleges:

    PNG
    media_image6.png
    145
    673
    media_image6.png
    Greyscale

The examiner notes that Pal layer 64 alone (without including 70) is treated as the claimed spacers. Hence, Pal discloses (first) spacers (64 only) respectively positioned on side surfaces on two 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andres Munoz/Primary Examiner, Art Unit 2894